        Case 2:13-cr-01075 Document 98 Filed on 05/13/21 in TXSD Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §              CR. NO. C-13-1075-2
                                             §
JORGE JUAN TORREZ LOPEZ                      §



                            OPPOSED MOTION TO CONTINUE


         Defendant, JORGE JUAN TORREZ LOPEZ, moves the Court to continue all dates in the

scheduling order for a period of thirty (30) days, or whatever time this Court deems appropriate.

         1.     Torres-Lopez was arrested in Mexico on February 5, 2019. He is charged with

conspiracy to commit money laundering and conspiracy to commit bank fraud.

         2.    Torres-Lopez waived extradition and was extradited to the U.S. on October 29,

2019.

         3.    This case is set for Sentencing on May 20, 2021.

         4.    Defendant continues to prepare for his sentencing, and requests time to allow

defense counsel necessary time for preparation.

         5.    Defense counsel has consulted with the Government and they are opposed to a

thirty-day continuance.

         6.    This motion is not filed merely for purposes of delay, but for good cause and so

that justice may be done.
      Case 2:13-cr-01075 Document 98 Filed on 05/13/21 in TXSD Page 2 of 4




       WHEREFORE, Defendant respectfully request this Honorable Court continue all pending

dates for thirty (30) days, or whatever period this Court deems appropriate, and for such other and

further relief as this Honorable Court deems just and proper.



                                             Respectfully submitted,


                                                  By: /s/Carlos Solis
                                                      Carlos Solis
                                                      csolis@hilley-solis.com
                                                      Texas State Bar No.: 24060636
                                                      HILLEY & SOLIS LAW, PLLC
                                                      6243 W. Interstate 10 Suite 503
                                                      San Antonio, Texas 78201
                                                     (210) 446-5000 – Telephone
                                                     (210) 446-5001 – Fax

                                                     /s/Thomas McHugh
                                                      Thomas McHugh
                                                      thomasjmchughlaw@gmail.com
                                                      Texas State Bar No.: 13675000
                                                      The Law Offices of Thomas J.
                                                      McHugh, PLLC
                                                       6243 W. Interstate 10 Suite 503
                                                       San Antonio, Texas 78201
                                                      (210) 227-4662 – Telephone


                                  CERTIFICATE OF CONFERENCE

       The undersigned communicated with Assistant United States Attorney Jon Muschenheim,
   attorney for the Government, regarding this Motion for Continuance. He stated he does oppose
   said Motion.


                                                            /s/ Carlos Solis
     Case 2:13-cr-01075 Document 98 Filed on 05/13/21 in TXSD Page 3 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of May, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following:

      Jon Muschenheim
      Assistant United States Attorney
      Texas Bar No. 24032269
      800 N. Shoreline Blvd., Suite 500
      One Shoreline Plaza
      Corpus Christi, TX 77401
                                                   /s/ Carlos Solis
      Case 2:13-cr-01075 Document 98 Filed on 05/13/21 in TXSD Page 4 of 4




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                  §
                                          §
VS.                                       §      CR. NO. C-13-1075-2
                                          §
JORGE JUAN TORREZ LOPEZ                   §


                                         ORDER

       On this date came on to be considered Defendant’s Opposed Motion for Continuance, and

said Motion is hereby,

       GRANTED              DENIED.



       SIGNED this ______ day of _____________________, 2021.




                                   _______________________________________
                                         UNITED STATES DISTRICT JUDGE
